 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               WESTERN DIVISION
10   CYNTHIA ALCALA,                       Case No. 2:19-cv-07710-MWF-JC
11              Plaintiff,
                                           PROTECTIVE ORDER
12                     v.
13   CHAD WOLF, Acting Secretary,
     Department of Homeland Security,
14

15             Defendant.
16

17

18
19

20

21

22

23

24

25

26
27

28
 1         1.      A. PURPOSES AND LIMITATIONS
 2              As the parties have represented that discovery in this action is likely to
 3   involve production of confidential, proprietary, or private information for which
 4   special protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted, this Court enters the following
 6   Protective Order. This Order does not confer blanket protections on all disclosures
 7   or responses to discovery. The protection it affords from public disclosure and use
 8   extends only to the limited information or items that are entitled to confidential
 9   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
10   below, this Protective Order does not entitle the parties to file confidential
11   information under seal. Rather, when the parties seek permission from the court to
12   file material under seal, the parties must comply with Civil Local Rule 79-5 and
13   with any pertinent orders of the assigned District Judge and Magistrate Judge.
14              B. GOOD CAUSE STATEMENT
15              In light of the nature of the claims and allegations in this case and the parties’
16   representations that discovery in this case will involve the production of confidential
17   records, and in order to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the parties are entitled to keep confidential, to ensure that the
20   parties are permitted reasonable necessary uses of such material in connection with
21   this action, to address their handling of such material at the end of the litigation, and
22   to serve the ends of justice, a protective order for such information is justified in this
23   matter. The parties shall not designate any information/documents as confidential
24   without a good faith belief that such information/documents have been maintained
25   in a confidential, non-public manner, and that there is good cause or a compelling
26   reason why it should not be part of the public record of this case.
27   ///
28   ///
                                                     2
 1          2.     DEFINITIONS
 2          2.1    Action: The instant action: Cynthia Alcala v. Chad Wolf, CV 19-
 3   7710 MWF (JCx).
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
11   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
12   Items, the disclosure of which to another Party or Non-Party would create a
13   substantial risk of serious harm that could not be avoided by less restrictive means.
14          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.6    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
19   ONLY.”
20          2.7    Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23   generated in disclosures or responses to discovery in this matter.
24          2.8    Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27   ///

28   ///
                                                3
 1         2.9    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.10 Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.11 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   which has appeared on behalf of that party, and includes support staff.
10         2.12 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.14 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.15 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
21   ATTORNEYS’ EYES ONLY.”
22         2.16 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24         3.     SCOPE
25         The protections conferred by this Order cover not only Protected Material (as
26   defined above), but also (1) any information copied or extracted from Protected
27   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
28   and (3) any deposition testimony, conversations, or presentations by Parties or their
                                                4
 1   Counsel that might reveal Protected Material, other than during a court hearing or at
 2   trial.
 3            Any use of Protected Material during a court hearing or at trial shall be
 4   governed by the orders of the presiding judge. This Order does not govern the use
 5   of Protected Material during a court hearing or at trial.
 6            4.    DURATION
 7            Even after final disposition of this litigation, the confidentiality obligations
 8   imposed by this Order shall remain in effect until a Designating Party agrees
 9   otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
11   or without prejudice; and (2) final judgment herein after the completion and
12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13   including the time limits for filing any motions or applications for extension of time
14   pursuant to applicable law.
15            5.    DESIGNATING PROTECTED MATERIAL
16            5.1   Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to impose
27   unnecessary expenses and burdens on other parties) may expose the Designating
28   Party to sanctions.
                                                   5
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2      Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10               (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions), that the Producing Party affix
12   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
13   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
14   only a portion or portions of the material on a page qualifies for protection, the
15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
16   appropriate markings in the margins).
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection shall be
21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22   documents it wants copied and produced, the Producing Party must determine which
23   documents, or portions thereof, qualify for protection under this Order. Then,
24   before producing the specified documents, the Producing Party must affix the
25   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
26   ONLY” legend to each page that contains Protected Material. If only a portion or
27   portions of the material on a page qualifies for protection, the Producing Party also
28   ///
                                                 6
 1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3               (b) for testimony given in depositions that the Designating Party identifies
 4   on the record, before the close of the deposition as protected testimony.
 5               (c) for information produced in some form other than documentary and
 6   for any other tangible items, that the Producing Party affix in a prominent place on
 7   the exterior of the container or containers in which the information is stored the
 8   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 9   EYES ONLY.” If only a portion or portions of the information warrants protection,
10   the Producing Party, to the extent practicable, shall identify the protected portion(s).
11         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such material.
14   Upon timely correction of a designation, the Receiving Party must make reasonable
15   efforts to assure that the material is treated in accordance with the provisions of this
16   Order.
17         6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23         6.3      The burden of persuasion in any such challenge proceeding shall be on
24   the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating
27   Party has waived or withdrawn the confidentiality designation, all parties shall
28   continue to afford the material in question the level of protection to which it is
                                                 7
 1   entitled under the Producing Party’s designation until the Court rules on the
 2   challenge.
 3         7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a
 9   Receiving Party must comply with the provisions of Section 13 below.
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated
16   “CONFIDENTIAL” only to:
17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20               (b) the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22               (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (d) the court and its personnel;
26               (e) private court reporters and their staff to whom disclosure is reasonably
27   necessary for this Action and who have signed the “Acknowledgment and
28   Agreement to Be Bound” (Exhibit A);
                                                    8
 1               (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4               (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 9   (Exhibit A); and (2) they will not be permitted to keep any confidential information
10   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
11   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
12   transcribed deposition testimony or exhibits to depositions that reveal Protected
13   Material may be separately bound by the court reporter and may not be disclosed to
14   anyone except as permitted under this Protective Order; and
15               (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
18   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
19   writing by the Designating Party, a Receiving Party may disclose any information or
20   item designated “CONFIDENTIAL” only to:
21         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
22   as employees of said Outside Counsel of Record to whom it is reasonably necessary
23   to disclose the information for this Action;
24         (b) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27         (c) the court and its personnel;
28   ///
                                                  9
 1         (d) private court reporters and their staff to whom disclosure is reasonably
 2   necessary for this Action and who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A);
 4         (e) professional jury or trial consultants, mock jurors, and Professional
 5   Vendors to whom disclosure is reasonably necessary for this Action and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7         (f) the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information; and
 9         (g) any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
12                 PRODUCED IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
16   ONLY,” that Party must:
17              (a) promptly notify in writing the Designating Party. Such notification
18   shall include a copy of the subpoena or court order unless prohibited by law;
19              (b) promptly notify in writing the party who caused the subpoena or order
20   to issue in the other litigation that some or all of the material covered by the
21   subpoena or order is subject to this Protective Order. Such notification shall include
22   a copy of this Protective Order; and
23              (c) cooperate with respect to all reasonable procedures sought to be
24   pursued by the Designating Party whose Protected Material may be affected.
25         If the Designating Party timely seeks a protective order, the Party served with
26   the subpoena or court order shall not produce any information designated in this
27   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
28   EYES ONLY” before a determination by the court from which the subpoena or
                                                10
 1   order issued, unless the Party has obtained the Designating Party’s permission, or
 2   unless otherwise required by the law or court order. The Designating Party shall
 3   bear the burden and expense of seeking protection in that court of its confidential
 4   material and nothing in these provisions should be construed as authorizing or
 5   encouraging a Receiving Party in this Action to disobey a lawful directive from
 6   another court.
 7         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8             PRODUCED IN THIS LITIGATION
 9             (a) The terms of this Order are applicable to information produced by a
10   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
11   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
12   Non-Parties in connection with this litigation is protected by the remedies and relief
13   provided by this Order. Nothing in these provisions should be construed as
14   prohibiting a Non-Party from seeking additional protections.
15             (b) In the event that a Party is required, by a valid discovery request, to
16   produce a Non-Party’s confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party’s
18   confidential information, then the Party shall:
19                (1) promptly notify in writing the Requesting Party and the Non-Party
20   that some or all of the information requested is subject to a confidentiality
21   agreement with a Non-Party;
22                (2) promptly provide the Non-Party with a copy of the Protective
23   Order in this Action, the relevant discovery request(s), and a reasonably specific
24   description of the information requested; and
25                (3) make the information requested available for inspection by the
26   Non-Party, if requested.
27             (c) If a Non-Party represented by counsel fails to commence the process
28   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
                                                11
 1   notice and accompanying information or fails contemporaneously to notify the
 2   Receiving Party that it has done so, the Receiving Party may produce the Non-
 3   Party’s confidential information responsive to the discovery request. If an
 4   unrepresented Non-Party fails to seek a protective order from this court within 14
 5   days of receiving the notice and accompanying information, the Receiving Party
 6   may produce the Non-Party’s confidential information responsive to the discovery
 7   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 8   not produce any information in its possession or control that is subject to the
 9   confidentiality agreement with the Non-Party before a determination by the court
10   unless otherwise required by the law or court order. Absent a court order to the
11   contrary, the Non-Party shall bear the burden and expense of seeking protection in
12   this court of its Protected Material.
13         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Protective Order, the Receiving Party must immediately (a) notify in writing the
17   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
18   all unauthorized copies of the Protected Material, (c) inform the person or persons to
19   whom unauthorized disclosures were made of all the terms of this Order, and
20   (d) request such person or persons to execute the “Acknowledgment and Agreement
21   to Be Bound” (Exhibit A).
22         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
23                OTHERWISE PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
28   procedure may be established in an e-discovery order that provides for production
                                                12
 1   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 2   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 3   communication or information covered by the attorney-client privilege or work
 4   product protection, the parties may incorporate their agreement into this Protective
 5   Order.
 6         12.    MISCELLANEOUS
 7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8   person to seek its modification by the Court in the future.
 9         12.2 Right to Assert Other Objections. No Party waives any right it
10   otherwise would have to object to disclosing or producing any information or item
11   on any ground not addressed in this Protective Order. Similarly, no Party waives
12   any right to object on any ground to use in evidence of any of the material covered
13   by this Protective Order.
14         12.3 Filing Protected Material. A Party that seeks to file under seal any
15   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
16   orders of the assigned District Judge and Magistrate Judge. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material at issue. If a Party’s request to file Protected Material
19   under seal is denied by the court, then the Receiving Party may file the information
20   in the public record unless otherwise instructed by the court.
21         13.    FINAL DISPOSITION
22         After the final disposition of this Action, as defined in Section 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material. As used in
25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26   summaries, and any other format reproducing or capturing any of the Protected
27   Material. Whether the Protected Material is returned or destroyed, the Receiving
28   Party must submit a written certification to the Producing Party (and, if not the same
                                                13
 1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2   (by category, where appropriate) all the Protected Material that was returned or
 3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section 4.
12         14.    Any violation of this Order may be punished by any and all appropriate
13   measures including, without limitation, contempt proceedings and/or monetary
14   sanctions.
15         IT IS SO ORDERED.
16   DATED: March 18, 2020
17                                          _____________/s/_____________________
18
                                            Honorable Jacqueline Chooljian
                                            UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                               14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [print or type full name], of
 5   _______________________________________________________________
 6   [print or type full address], declare under penalty of perjury that I have read in its
 7   entirety and understand the Protective Order that was issued by the United States
 8   District Court for the Central District of California on March 18, 2020 in the case of
 9   Cynthia Alcala v. Chad Wolf, CV 19-7710 MWF (JCx). I agree to comply with and
10   to be bound by all the terms of this Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Protective Order to any person or
14   entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                15
